—Judgment, Supreme Court, New York County (Ira Gammerman, J.), entered March 27, 1997, awarding plaintiff the principal sum of $23,698.76 against defendant estate and the principal sum of $85,400 against defendant The Bank of New York, unanimously affirmed, without costs.
Although we are empowered to make our own findings of fact respecting this matter, decided by trial term on the basis of the parties’ submissions pursuant to the parties’ stipulation (see, Abrahami v UPC Constr. Co., 224 AD2d 231, 233), we find no basis to disturb the court’s finding that plaintiff had carried her burden of proving, and defendant had failed to rebut, that the accounts opened by decedent were joint accounts and that she had a right of survivorship (see, Banking Law § 675 [b]). This finding was properly based upon the bank rules and regulations, and the agreement of plaintiff and decedent to such rules as evidenced by their execution of signature cards. *448Since the testimony of the bank witnesses and plaintiffs expert was not necessary to the disposition of this issue, we need not consider the arguments addressed to the admissibility of such testimony. We further note that plaintiffs testimony, regarding her own intent, was admissible, inasmuch as it concerned her own intent in opening the accounts and was not based on any conversation with the decedent. Concur — Sullivan, J. P., Rosenberger, Williams and Tom, JJ.